DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2021 has been entered.
 
	Claims 19-20, 24-28 and 31-35 are currently under examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19, 20, 23-28, and 31-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (partially newly applied as necessitated by amendment).  
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, Claim 19 is drawn to  an ocular composition in the form of serum eye drops comprising: a volume of serum suitable for a given patient; a diluent; and an exogenous active ingredient to treat an ocular ailment associated with the  .  Claim 20 is drawn to the serum eye drops of claim 19, wherein diluent is present in the serum eye drops at a volume ratio of 20% to 50% serum to diluent.  Claim 24 is drawn to the serum eye drops of claim 19, wherein the exogenous active ingredient comprises one or more of an immunosuppressant, a non-steroidal anti- inflammatory agent, a hormone, a biologically derived active ingredient, a steroid, an antibiotic, a fungicide, a fungistatic, an anticholinergic, a mucolytic, and a chemotherapeutic agent.  Claim 25 is drawn to the serum eye drops of claim 24, wherein the exogenous active ingredient comprises an antibiotic.  Claim 26 is drawn to the serum eye drops of claim 25, wherein the antibiotic comprises one or more of ofloxacin, ciprofloxacin, moxifloxacin, vancomycin, tobramycin, cefazolin, and ceftazidime.  Claim 27 is drawn to the serum eye drops of claim 24, wherein the exogenous active ingredient comprises an immunosuppressant.  Claim 28 is drawn to the serum eye drops of claim 27, wherein the immunosuppressant comprises one or more of cyclosporine and tacrolimus.  Claim 31 is drawn to the serum eye drops comprising: a volume of serum suitable for a given patient; a diluent; and an exogenous active ingredient to treat an ocular ailment associated with the given patient, wherein the volume of serum comprises serum obtained from whole blood of an appropriate donor; wherein the diluent comprises artificial tears and is present in the serum eye drops at a volume ratio of 20% to 50% serum to diluent; and wherein the exogenous active ingredient comprises an immunosuppressant and is present in a concentration from about 0.001 mg/ml to about 50 mg/ml.  Claim 32 is drawn to serum eye drops comprising: a volume of serum suitable for a given patient; a diluent; and an exogenous active ingredient to treat an ocular ailment associated with the given patient; SMRH:4818-0934-7022.1-3-Application No.: 16/027,984Attorney. Docket No.: 45EY-315362-US wherein the exogenous active ingredient comprises a chemotherapeutic agent and is present in a concentration from about 0.001 mg/ml to about 5.0 mg/ml; wherein the diluent comprises artificial tears and is present in the serum eye drops at a volume ratio of 20% to 50% serum to diluent; and wherein the volume of serum comprises serum obtained from whole blood of an appropriate donor.  Claim 33 is drawn to the serum eye drops of claim 32, wherein the chemotherapeutic agent is fluorouracil.  Claim 34 is drawn to the 
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, these compositions are not markedly different from their closest naturally occurring counterpart because there is no indication that combining serum with an exogenous active ingredient with or without a diluent that comprise the claimed compositions cause the claimed compositions to have any characteristics that are different from the naturally occurring serum found in blood.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims contain naturally occurring serum and combining the serum with the additionally claimed ingredients does not change the structure or function of the serum- it still is effective for healing tissue. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is 
The claims are product claims and there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 20, 23-28, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (N*), in view of Geerling et al. (Br J Ophthalmol, “Perspective Autologous serum eye drops for ocular surface disorders”. 2004;88:1467–1474), Ableson (A*) and Harritshøj et al. (Ophthalmic Plast Reconstr Surg. May-Jun 2012;28(3):181-3).
Shao teaches an eye drop comprising serum obtained from whole blood (See e.g. p. 3, paragraph 5), thickener, wherein the thickener can be polyvinylpyrrolidone (which is synonymous with povidone)(See e.g. page 3, paragraph 6), wherein the antibiotic can be tobramycin (as a preferred embodiment (See e.g. page 4, first paragraph and abstract).  Shao teaches the eye drops are effective for treating keratitis (which is a cause of keratoconjunctivitis).
Shao does not teach 20% serum.
Geerling teaches eye drops comprising serum diluted in a ratio of 1:2 with sodium chloride solution (which reads on an exogenous active ingredient and reads on claim 19) to improve the signs and symptoms of dry eye and keratoconjuctivis in 30 eyes of 15 patients (See e.g. page 1469, “Clinical 
Shao does not teach cyclosporine or tacrolimus.
Abelson teaches a formulation for ophthalmic conditions comprising an ophthalmically acceptable carrier, excipient or diluent in the form of eye drops (see e.g. paragraph 0048), wherein the eye drop formulation contains sodium citrate as a buffering agent, glycerin and/or propylene glycol as an isotonicity agent and polyvinyl pyrrolidone as a suspending agent (See e.g. paragraph 0050).  Abelson further teaches that the formulation can comprise tobramycin (See e.g. paragraph 0010 and Examples), tacrolimus (FK-506) or fluorouracil (See e.g. paragraph 0011).  Ableson further teaches the formulation can be used to treat keratitis (See e.g. paragraph 0017).  Abelson further teaches that the formulation can further comprise glycerin and polyethylene glycol (See e.g. paragraph 0046).  Ableson further teaches hydroxypropyl methylcellulose (which is synonymous with hypromellose)(See e.g. claimed formulations particularly claim 19).
Shao does not teach third party donor.
Harritshøj teaches ready-made allogenic ABO-specific serum eye drops made from regular male blood donors that are safe and effective for administration to a patient and that are useful for use immediately in a patient in need (See e.g. abstract)(which reads on third party donor).
It would have been obvious to one of ordinary skill in the art to combine serum obtained from whole blood, carboxymethyl cellulose or polyvinylpyrrolidone, and tobramycin with cyclosporine and tacrolimus and/or 5-fluorouracil for treating keratoconjunctivitis because at the time the invention was made, it was known that serum obtained from whole blood, carboxymethyl cellulose or polyvinylpyrrolidone, tobramycin with cyclosporine and tacrolimus and 5-fluorouracil are effective for treating keratoconjunctivitis as clearly taught by the above references.  The amount of serum taught by Geerling encompasses the amount range by weight instantly claimed.   A person of ordinary skill in the art would have understood to include in an eye drop formulation serum in an amount of 20% because it was 
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  Based on the disclosure by these references that serum obtained from whole blood, carboxymethyl cellulose or polyvinylpyrrolidone, tobramycin with cyclosporine and tacrolimus, and 5-fluorouracil are effective for treating keratoconjunctivitis, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Arguments
Claim Rejections - 35 USC § 101
Applicant argues that artificial tears are, as their name implies, artificially derived, and therefore, are not naturally found in human serum, tears, or otherwise.  Applicant also argues that Applicant has also amended the claims to specify varying concentrations of the exogenous active ingredient, and have 
This is not found persuasive because Applicant’s claims are drawn to a composition that contains a natural product (serum derived from blood).  The serum is still acting the way it normally does (as artificial tears that promote ocular healing).  Combining the serum with artificial tears that are made of synthetic ingredients do not change the structure or function of the serum.  The addition of an antibiotic or chemotherapeutic do not change the structure or function of the serum. Therefore, the combination of ingredients do not provide anything markedly different from how the serum functions naturally. Therefore, the claims are still rejected under 101.
sMRH:4818-0934-7022.1 -1 1-
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/AMY L CLARK/Primary Examiner, Art Unit 1699